Appeal from an order of Family Court, Genesee County (Graney, J.), entered April 3, 2000, which, inter alia, adjudicated the child abused.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. ,
Memorandum: In appeal No. 1, respondent appeals from an order finding that he sexually abused his seven-year-old daughter, and in appeal No. 2 he appeals from an order finding derivative abuse with respect to his two other children. All three children were placed under the supervision of petitioner for 12 months upon various conditions. We reject the contention that respondent was denied effective assistance of counsel. Respondent has failed to establish that he was deprived of meaningful representation (see People v Benevento, 91 NY2d 708, 713-714; People v Baldi, 54 NY2d 137, 147).
We reject the further contention of respondent that Family Court erred in refusing to allow leading questions of his own witness: his wife and the children’s mother. That ruling was proper inasmuch as the witness was not adverse to respondent (cf. Matter of Bryan W., 299 AD2d 929; Jordan v Parrinello, 144 AD2d 540, 541) and did not otherwise appear hostile toward respondent or unwilling to answer his attorney’s questions (see Matter of Ostrander v Ostrander, 280 AD2d 793; Marzuillo v Isom, 277 AD2d 362, 363; Jordan, 144 AD2d at 541; Segreti v Putnam Community Hosp., 88 AD2d 590, 592; see generally Prince, Richardson on Evidence § 6-228 [Farrell 11th ed]). Present — Green, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.